Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The instant Office Action is being made a second Non-Final Office action in order to afford applicants the opportunity to respond to the new grounds of rejection, not necessitated by amendment. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the autonomous surface cleaning apparatus is operable to deposit the bag containing the dirt in a predetermined location” from claim 14 and “wherein the location is adjacent a garbage receptacle” from claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims 14 and 15 are indefinite since the base claim (claim 13) has been cancelled. When the base claim has been cancelled, then the dependent claims should be rejected as incomplete (refer to MPEP 608.01(n)). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A mechanical transfer member moveable in the first direction from a first position to a second position…the mechanical transfer member moves dirt collected in the air treatment unit through at least a portion of the air treatment unit” from claim 1.
“A mechanical transfer member moveable through at least a portion of the air treatment unit whereby dirt collected in the air treatment unit is pushed through a dirt outlet of the air treatment unit” from claim 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Figures 10 and 11 and paragraphs 00226-00231 disclose that the structure that corresponds to the mechanical transfer member in claims 1 and 21 is a sweeping portion (i.e. a rack, rod, etc.) which pushes the dirt out. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-12, 16-17 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (DE 10 2010 016 256). 
The embodiment of figures 1-5 in Meyer is used for the following rejection. 
Regarding claim 1, Meyer discloses an autonomous surface cleaning apparatus comprising: 
a primary air flow path extending from a dirty air inlet to a clean air outlet (air flow path extends from inlet 4, passing through conduit 7 and 9, and outlet; the outlet is defined as air passing through permeable wall of item 10 and thereby, exiting item 1 and entering back into surrounding air): 
a primary suction motor positioned in the primary air flow path (item 1 is driven by electric motor; Abstract); 
an air treatment unit positioned in the primary air flow path wherein (air treatment unit includes items 7, 8, 9, 11, 12), 
when the autonomous surface cleaning apparatus is positioned on a floor, the air treatment unit has an upper side (designated in annotated figure 3 below), a lower side (designated in annotated figure 3 below), a first end (designated as end within dotted line boundary in annotated figure 3 below) having a first side (defined as right side of first end on the dotted line boundary; designated in annotated figure 3 below) positioned between the upper and lower sides and a second end (designated as end within dotted line boundary in annotated figure 3 below) having a second side (defined as right side of second end on the dotted line boundary; designated in annotated figure 3 below) positioned between the upper and lower sides, the second side is spaced apart from the first side in a first direction (first direction arrow, as seen in annotated figure 3 below, moves from the first side of the first end towards the second side of the second end); and, 

    PNG
    media_image1.png
    718
    841
    media_image1.png
    Greyscale

Annotated Figure 3. 
a mechanical transfer member (item 21; figures 3 and 5) moveable in the first direction from a first position (defined as position when item 21 is not pushing out item 10; figure 3) to a second position (defined as position when item 21 is pushing out item 10; figure 5), 
wherein as the mechanical transfer member moves from the first position to the second position, the mechanical transfer member moves dirt collected in the air treatment unit through at least a portion of the air treatment unit (as item 21 is moved from the first position to the second position, the dirt collected within item 10 is pushed through item 8, which is defined as a portion of the air treatment unit). 

Regarding claim 2, Meyer discloses the autonomous surface cleaning apparatus of claim 1 wherein the first direction is horizontal (first direction as designated in annotated figure 3 above is horizontal to the floor surface). 

Regarding claim 3, Meyer discloses the autonomous surface cleaning apparatus of claim 1, wherein a dirt outlet is provided at the second end (right outer side of item 8 is defined as a dirt outlet since it is an outlet opening for item 10, which holds the dirt, to pass through).

Regarding claim 4, Meyer discloses the autonomous surface cleaning apparatus of claim 3, wherein the first position is at the first side and the second position is at the second side (figure 3 shows first position and figure 5 shows second position) and the mechanical transfer member is moveable in the first direction from the first side to the second side (item 21 moves from first side, as seen in annotated figure 3 above, to the second side region, as seen in figure 5 below). 

    PNG
    media_image2.png
    454
    758
    media_image2.png
    Greyscale

Figure 5. 
Regarding claim 9, Meyer discloses the autonomous surface cleaning apparatus of claim 1, wherein the air treatment unit comprises a dirt collection region (item 8, figures 3 and 5) and the mechanical transfer member is moveable in the first direction through at least a portion of the dirt collection region (item 21 is moveable through the lower portion of item 8 when moving from first position, as seen in figure 3, to the second position, as seen in figure 5). 

Regarding claim 10, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 9, wherein the mechanical transfer member is moveable along a lower surface of the dirt collection region (item 21 moves along lower surface of item 8; figure 3 to figure 5). 

Regarding claim 11, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 1, wherein the mechanical transfer member comprises a member moveable through the air treatment unit (item 21 moves through items 8 and 12, which are within the air treatment unit), whereby the mechanical transfer member pushes dirt through the air treatment unit towards a dirt outlet port of the air treatment unit (item 21 pushes item 10 which holds the collected dirt through item 8 which is within the air treatment unit and towards the right side of item 8, which is defined as a dirt outlet port).

Regarding claim 12, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 11, wherein the mechanical transfer member is moveable through the air treatment unit and the dirt outlet port (item 21 extends out past the right outer side of item 8 and therefore, through the dirt outlet port), whereby the mechanical transfer member pushes dirt through the air treatment unit and outlet the outlet port of the air treatment unit (item 21 pushes item 10 which holds the dirt through item 8, which is part of the air treatment unit, and through the outlet port of item 8 which is defined as the right side of item 8; figure 5).

Regarding claim 16, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 1, further comprising a pneumatic dirt transfer mechanism (includes the combination of suction inlet, item 7, item 9 plus suction motor since the motor controls the transfer of dirt through inlet and conduit; the pneumatic dirt transfer mechanism includes components within the air treatment unit, similar to applicant’s disclosure). 
Regarding claim 17, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 16, wherein the pneumatic dirt transfer mechanism comprises the suction motor (though not explicitly shown in figures, pneumatic dirt transfer mechanism includes suction motor in order to control dirt being sucked into vacuum through inlet and conduit). 

Regarding claim 21, the claimed subject matter of claim 21 is the same as that in claims 1 and 12. Therefore, the same rejection applies. Please refer to claims 1 and 12 rejections for details. 

Regarding claim 22, the claimed subject matter of claim 22 is the same as that in claim 9. Therefore, the same rejection applies. Please refer to claim 9 rejection for details. 

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (DE 10 2010 016 256). 
The embodiment of figures 11-13 is used in the following rejection. However, some reference characters are shown in earlier figures. Please refer to those figures for details. 
Regarding claim 1, Meyer discloses an autonomous surface cleaning apparatus comprising: 
a primary air flow path extending from a dirty air inlet to a clean air outlet (air flow path extends from inlet 4, passing through conduit 7 and 9, and outlet; the outlet is defined as air passing through permeable wall of item 10 and thereby, exiting item 1 and entering back into surrounding air): 
a primary suction motor positioned in the primary air flow path (item 1 is driven by electric motor; Abstract); 
an air treatment unit positioned in the primary air flow path wherein (air treatment unit includes items 7, 8, 9, 11, 12), 
when the autonomous surface cleaning apparatus is positioned on a floor, the air treatment unit has an upper side (designated in annotated figure 3 below), a lower side (designated in annotated figure 3 below), a first end (designated as end within dotted line boundary in annotated figure 3 below) having a first side (defined as right side of first end on the dotted line boundary; designated in annotated figure 3 below) positioned between the upper and lower sides and a second end (designated as end within dotted line boundary in annotated figure 3 below) having a second side (defined as right side of second end on the dotted line boundary; designated in annotated figure 3 below) positioned between the upper and lower sides, the second side is spaced apart from the first side in a first direction (first direction arrow, as seen in annotated figure 3 below, moves from the first side of the first end towards the second side of the second end); and, 
a mechanical transfer member (includes items 18, 20, 21, 22; figures 3 and 5) moveable in the first direction from a first position (defined as position when item 21 is not pushing out item 10; figure 3) to a second position (defined as position when item 21 is pushing out item 10; figure 5), 
wherein as the mechanical transfer member moves from the first position to the second position, the mechanical transfer member moves dirt collected in the air treatment unit through at least a portion of the air treatment unit (as item 21 is moved from the first position to the second position, the dirt collected within item 10 is pushed through item 8, which is defined as a portion of the air treatment unit). 

Regarding claim 5, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 1, wherein the autonomous surface cleaning apparatus has a dirt outlet (right side of item 8 is defined as dirt outlet since item 10, which holds the collected dirt, is expelled out of item 8 through that side; figure 5) which communicates with a docking station (item 26, figures 11-13) when the autonomous surface cleaning apparatus is docked at the docking station (according to The Free Dictionary, “communicates” is defined as to be connected, one with another; therefore, the dirt outlet is connected with the docking station since when item 10 is expelled out of the dirt outlet, then item 10 is ready to be disposed out of the vacuum via hook on docking station 26; figures 11 and 12 below)
and the autonomous surface cleaning apparatus is operable in a floor cleaning mode and a dirt emptying mode, 
in the floor cleaning mode the mechanical transfer member is positioned at the first side (floor cleaning mode is defined when item 1 is collecting dirt within item 10 and right side of mechanical transfer member 21 is at the right boundary of the first end, which is at the first side; annotated figure 3 above) 
and in the dirt emptying mode the mechanical transfer member is moveable in the first direction from the first side to the second side and through the dirt outlet (dirt emptying mode is defined as when the mechanical transfer member 21 moves in the first direction to the second side and mechanical transfer member 21 expels item 10 through the right side of item 8, which is the dirt outlet; annotated figure 3 above and figure 5 above).

    PNG
    media_image3.png
    483
    556
    media_image3.png
    Greyscale

Figures 11 and 12.
Regarding claim 6, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 5, wherein the first side has a mechanical transfer member inlet port (mechanical transfer member inlet port is defined as opening on lower left side of item 8, which is on the first side boundary, and which allows item 21 to slide through when in dirt emptying mode), and in the cleaning mode, the mechanical transfer member is positioned exterior to the air treatment unit (in cleaning mode, which is seen in figure 3, items 22, a portion of item 18, and a portion of item 21 are exterior to the air treatment unit). 

Regarding claim 7, Meyer discloses the autonomous surface cleaning apparatus as claimed in claim 5, wherein the mechanical transfer member comprises a sweeping portion (item 21, figures 3 and 5) and a drive portion (item 18; figures 3 and 5) and, in the floor cleaning mode, the sweeping portion is positioned interior to the air treatment unit (in annotated figure 3 above, which is defined as the floor cleaning mode, a majority of sweeping portion 21 is within first end of air treatment unit) and the drive portion is positioned exterior to the air treatment unit (item 18 is exterior to first end of air treatment unit; annotated figure 3 above). 

Response to Arguments
Applicant’s arguments with respect to claim 1 in pages 9-10 of Remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723